Case: 4:17-cv-02498-AGF Doc. #: 103 Filed: 01/07/19 Page: 1 of 2 PageID #: 1119



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

SARAH MOLINA, et al.,                          )
                                               )
                       Plaintiffs,             )
                                               )       Case No.: 4:17-cv-2498 AGF
        v.                                     )
                                               )
CITY OF ST. LOUIS, MISSOURI, et al.,           )
                                               )
                       Defendants.             )

                        Motion for Leave to Take Additional Deposition

        Pursuant to the Amended Case Management Order (ECF No. 67), the parties are

permitted ten depositions. Plaintiffs have taken or scheduled ten depositions. Nine of the

depositions are of the individual defendants; the tenth is a Rule 30(b)(6) deposition of Defendant

City of St. Louis. Plaintiffs wish to take an additional deposition, of Nicholas Manasco, the

police officer who wrote the supplemental police report describing the August 19, 2015 events

that are a central subject of this lawsuit. The deposition is important for Plaintiffs’ case and

would not be unduly burdensome or cause undue prejudice. Plaintiffs have twice asked

Defendants’ counsel for its position on this request but have received no response.

        WHEREFORE Plaintiffs request the Court grant them leave to take eleven depositions in

this case.

                                                       Respectfully submitted,

                                                       /s/ Anthony E. Rothert
                                                       Anthony E. Rothert, #44827MO
                                                       Jessie Steffan, #64861MO
                                                       Omri E. Praiss, #41850MO
                                                       ACLU of Missouri Foundation
                                                       906 Olive Street, Suite 1130
                                                       St. Louis, MO 63101
                                                       Phone: 314-652-3114
Case: 4:17-cv-02498-AGF Doc. #: 103 Filed: 01/07/19 Page: 2 of 2 PageID #: 1120



                                          Fax: 314-652-3112
                                          arothert@aclu-mo.org
                                          jsteffan@aclu-mo.org
                                          opraiss@aclu-mo.org

                                          Gillian R. Wilcox, #61278MO
                                          ACLU of Missouri Foundation
                                          406 W. 34th Street, Suite 420
                                          Kansas City, Missouri 64111
                                          Phone: (816) 470-9938

                                          Attorneys for Plaintiffs
